DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to “Amendment and Response to Office Action” filed May 9, 2022 (“Reply”).  Applicant has amended Claim 64, canceled Claims 81-84, and added Claims 85-88.  As amended, Claims 64, 66-80, and 85-88 are presented for examination.
In Office action mailed February 8, 2022 (“Office Action”):
Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dureau (US 2004/0073915 A1) in view of Schaffer et al. (US 202/0104087 A1 “Schaffer 087”) in view of Marshall et al. (US 5,828,420 “Marshall”).
Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome et al. (US 2002/0133815 A1 “Mizutome”).
Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome in further view of Yoshinobu (US 5,606,726).
Claims 68-80 are allowed. 


Response to Arguments
Applicant’s arguments (see Reply Pages 9-12) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dureau (US 2004/0073915 A1) in view of Schaffer et al. (US 2002/0104087 A1 “Schaffer 087”) in view of Marshall et al. (US 5,828,420 “Marshall”) in view of Kingman et al. (US 5,469,541).
In regards to Claim 64, Dureau teaches a computerized network apparatus configured to enable delivery of digital content and manage a user profile associated with at least one computerized client device (operations of Broadcast Station 16 for hosting and managing User Profiles 330, as described in [0027]), the computerized network apparatus comprising:
data communication interface apparatus configured for data communication with at least one computerized client device via a content delivery network (Broadcast Station 16 in communication with Set-top Box 302 and Mobile Unit 305 by way of wired and wireless communication, as shown in Fig. 3 and described in [0029]);
digital processor apparatus in data communication with the data communication interface apparatus (operations of Data Processor 210, as described in [0028]);
data storage apparatus in data communication with the digital processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions (memory, as described in [0060]), the plurality of instructions configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
cause storage of data related to the user profile at a network storage location (Database 230 of Broadcast Station 16 storing User Profiles 330, as described in [0027]), the user profile associated with user identification data (User Profile 330 containing personal information, as described in [0027]), the user profile and the network storage location accessible to the at least one computerized client device based at least on the user identification data (user profile controlled by assess from any device within the system, as described in [0056]); and
		cause delivery of the first list of recommended content to the at least one computerized client device (broadcast service provider can make available to particular viewers the programs which they are most likely to watch, as described in [0039]).
Dureau generally discloses making available to particular viewers the programs which they are most likely to watch ([0039]) by customizing the broadcast signal ([0040]).  However, Dureau does not describe the technique in sufficient detail as to demonstrate:
access a plurality of content metadata, each of said plurality of content metadata comprising at least respective content descriptive data for an associated digital content element;
based at least in part on the respective content descriptive data, evaluate individual ones of said plurality of content metadata with respect to user criteria data associated with the user profile;
generate data indicative of a first list of recommended content, the first list of recommended content comprising individual ones of a first plurality of digital content elements having content metadata bearing a prescribed relationship to the user criteria data based at least on the evaluation, the first list of recommended content arranged according to a prescribed scheme; and
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements, and (ii) deletion of one or more characterizing data derived from metadata associated with at least one content element from a second portion of the first plurality of digital content elements.
In a similar field of invention, Schaffer 087 teaches a method and system for selectively updating a user profile (Abstract).  Shaffer 087 further discloses:
access a plurality of content metadata, each of said plurality of content metadata comprising at least respective content descriptive data for an associated digital content element (evaluation of each program in an electronic program guide, as shown in Fig. 3 and described in [0025]);
based at least in part on the respective content descriptive data, evaluate individual ones of said plurality of content metadata with respect to user criteria data associated with the user profile (operations of Program Recommender 300 for implementing Profile Influence Rules 700, as shown in Figs. 3, 7, and described in [0032]);
generate data indicative of a first list of recommended content, the first list of recommended content comprising individual ones of a first plurality of digital content elements having content metadata bearing a prescribed relationship to the user criteria data based at least on the evaluation, the first list of recommended content arranged according to a prescribed scheme (generate set of recommended programs following profile updates from Step 485, as described in [0004,0025]); and
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique providing recommended content to end users based on user action data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content customization technique of Dureau to include the user action recommendation technique of Schaffer 087 in order to improve the performance of the television program recommender (as Schaffer suggests in [0010]).
However, the combination does not explicitly demonstrate:
wherein the delivery is configured to, based on the arrangement according to the prescribed scheme, display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness.
	In a similar field of invention, Marshall teaches a method and system for providing a video mix program guide (Abstract).  Marshall further discloses:
wherein the delivery is configured to, based on the arrangement according to the prescribed scheme, display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness (interface of Figs. 5-9 providing Video Mix condition according to various levels of opacity, as described in Col. 3 Lines 13-45).
Both Dureau and Marshall teach similar technique for the presentation of available broadcast content by way of an electronic program guide.  Marshall further discloses a known technique for presenting an electronic program guide with varying levels of opacity.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content presentation technique of Dureau to include the electronic program guide opacity technique of Marshall in order to provide a user friendly means for navigating available content while minimizing the disruption of the current viewing channel (as Marshall suggest in Col. 1 Lines 10-32).
	However, the combination does not explicitly demonstrate the displaying the individual ones of the plurality of digital content elements according to the varying levels of opaqueness, thereby coupling the varying levels of opaqueness to the certain locations on the display apparatus based on the prescribed scheme.
	In a similar field of invention, Kingman teaches a method and system for selectively controlling the characteristics of an overlay using masking and overlay data (Abstract).  Kingman further discloses displaying the individual ones of the plurality of digital content elements according to the varying levels of opaqueness, thereby coupling the varying levels of opaqueness to the certain locations on the display apparatus based on the prescribed scheme (overly and mask data mapped through the dual port memory to accomplish specific manipulation and control of window associated overlays, as described in 4:17-34, 5:66-6:8, and shown in Fig. 1).
	Both Marshall and Kingman teach similar techniques for customizing an overlay of content elements on a display device.  Kingman further discloses a known technique for providing an end user with a means for manipulating overlay and mask data associated with individual windows on a display device.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the opacity manipulation technique of Marshall to include the individual window customization technique of Kingman in order to provide the end user with greater control over aspects of displayed content (as suggested by Kingman at 4:17-34).

Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, Marshall, and Kingman in view of Mizutome et al. (US 2002/0133815 A1 “Mizutome”).
In regards to Claim 66, the combination of Dureau, Schaffer 087, Marshall, and Kingman teach the computerized network apparatus of Claim 64, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly enjoys programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including positive counts, as described in [0040]), and (ii) deletion of one or more characterizing data derived from metadata associated with at least one content element from a second portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly hates programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including negative counts, as described in [0040]).
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique providing recommended content to end users based on user action data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content customization technique of Dureau to include the user action recommendation technique of Schaffer 087 in order to improve the performance of the television program recommender (as Schaffer suggests in [0010]).
However, the combination does not explicitly demonstrate based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data, the occurrence of the event comprising an expiry of a prescribed period of time.
In as similar field of invention, Mizutome teaches a method and system for updating and maintaining user profile data at a client device (Abstract).  Mizutome further discloses based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of elapsed time at S224, as descried in [0055,0059]), the occurrence of the event comprising an expiry of a prescribed period of time (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of elapsed time at S224, as descried in [0055,0059]).
Both Dureau and Mizutome teach similar techniques for updating and maintaining user profile data.  Mizutome further discloses a known technique for managing a guest profile including the reversion of the profile after an elapsed time period.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profiling technique of Dureau to include the profile reversion technique of Mizutome in order to prevent the storage of a guest user (as suggested by Mizutome in [0062]) thereby reducing storage demands.


Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, Marshall, and Kingman in view of Mizutome in further view of Yoshinobu (US 5,606,726).
In regards to Claim 67, the combination of Dureau, Schaffer 087, Marshall, and Kingman teach the computerized network apparatus of Claim 64, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly enjoys programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including positive counts, as described in [0040]), and (ii) deletion of one or more characterizing data derived from metadata associated with at least one content element from a second portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly hates programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including negative counts, as described in [0040]).
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique providing recommended content to end users based on user action data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content customization technique of Dureau to include the user action recommendation technique of Schaffer 087 in order to improve the performance of the television program recommender (as Schaffer suggests in [0010]).
However, the combination does not explicitly demonstrate based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data, the occurrence of the event comprising an expiry of a prescribed period of time.
In as similar field of invention, Mizutome teaches a method and system for updating and maintaining user profile data at a client device (Abstract).  Mizutome further discloses based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of elapsed time at S224, as descried in [0055,0059]), the occurrence of the event comprising an expiry of a prescribed period of time (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of elapsed time at S224, as descried in [0055,0059]).
Both Dureau and Mizutome teach similar techniques for updating and maintaining user profile data.  Mizutome further discloses a known technique for managing a guest profile including the reversion of the profile after an elapsed time period.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profiling technique of Dureau to include the profile reversion technique of Mizutome in order to prevent the storage of a guest user (as suggested by Mizutome in [0062]) thereby reducing storage demands.
However, the combination does not explicitly demonstrate the occurrence of the event comprising a powering-down of the at least one computerized client device.
In a similar field of invention, Yoshinobu teaches a method and system for managing temporary storage at a client device (as introduced in 11:17-22 and shown in Figs. 4-5).  Yoshinobu further discloses the occurrence of the event comprising a powering-down of the at least one computerized client device (data erased upon power cut-off, as described in 12:52-13:5).
Both Mizutome and Yoshinobu teach similar technique for managing device storage including buffered data.  Mizutome teaches a known technique for deleting temporary data after a prescribed period of time.  Yoshinobu further demonstrates a known technique for deleting temporary data upon device power cut-off.  Therefore, the Examiner submits that one of ordinary skill in the art would recognize Mizutome and Yoshinobu to demonstrate similar techniques usable together and substitutable for each other.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profiling technique of Dureau to include the profile reversion technique of Mizutome and Yoshinobu in order to prevent the storage of a guest user (as suggested by Mizutome in [0062]) thereby reducing storage demands.




Allowable Subject Matter
Claims 68-80 and 85-88 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, including that of Record, fails to teach, suggest, or render obvious the limitations of Claims 68 and 85 including:
based on the evaluating, determining at least two of a plurality of digital content elements are comparable in at least one relevance or rating;
based on the determining that the at least two of the plurality of digital content elements are comparable in the at least one of relevance or rating, select one of the at least two of the plurality of digital content elements based on data relating to one or more profitability considerations;
based at least on the evaluating, prioritizing the plurality of digital content elements, the prioritizing comprising prioritizing the selected one of the at least two of the plurality of digital content elements higher than the other one(s) of the at least two of the plurality of digital content elements;
generating data indicative of a data structure indicating the prioritized plurality of digital content elements; and
transmitting the data indicative of the data structure to the computerized client device.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426